Title: To James Madison from Thomas Rodney, 24 January 1805
From: Rodney, Thomas
To: Madison, James


Dear Sir
Town Of Washington Misisipi Territory Jany. 24th. 1805.
I Take the Liberty to Communicate to you for the Information of Government That David Ker Esquire One of the Judges of the Superior Court for this Territory Departed this Life on the 21st. Instant, Whereby his Seat in Said Court has become Vacant.
The Territory is Divided into three Districts Towit Washington, Adams, and Jefferson in Each of Which a Superior Court is held—and If there has been a Judge appointed for Washington in the place of Col. Kirby there Will Still be a Judge residing in each District as Judge Bruin resides in Jefferson and Myself in Adams So that there appears no Absolute Necessaty of filling the place of Judge Ker, unless the Government Should Think it Most Adviseable to do So.
Col: West However, the Secretary now Exercising The powers of Governor here Waited on me this afternoon and expressed a wish that a Judge Should be appointed in the place of Judge Ker, but I am persuaded that no person of Talents could be induced To Come from a distance for the Low Sallary allowd The Judges of this Territory Nor do I Suppose That any of the Gentlemen of the Barr in the Territory of respectable Standing would resign Their practice to Sit on the Bench.
The Legislature of The Territory have proposed A[l]tering the Judiciary System and of giving the Courts a new Organization by Establishing Circuit Courts Inferior to the Superior or supreme Courts To be held in the respective Counties by any one Or More of the Judges of the Superior Court With an Appeal from their Decisions to the Superior Court To be held Once a Year by all the Judges or any Two of them. This System If Established Will require that the act of Congress for appointing a Judge for Washington District Should be repealled in all respects but that of obliging the Judge to reside in that District.
Hitherto I have discharged my Share of duties as a Judge without Admitting them to interrupt or delay the progress of the Land business, Yet if Government Should Think proper to appoint a Judge in the room of Judge Ker It Will no doubt releave me from some of the business required To be done Out of Court. I have the Honor to be with great Respect and Esteem your Most Obedient
Thomas Rodney
